Citation Nr: 1720007	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip arthroplasty (claimed as left hip condition) associated with residuals, right ankle fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to January 1990 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2013 rating decision denied service connection for residuals of left hip arthroplasty (claimed as left hip condition) associated with residuals, right ankle fracture with degenerative joint disease (hereinafter "left hip disability"), to which the Veteran filed a Notice of Disagreement (NOD) in May 2013.  The RO subsequently issued a Statement of the Case (SOC) in March 2016, and the Veteran filed a substantive appeal, via VA Form 9, in April 2016 as to the denial of service connection for the left hip disability.

In April 2017, the Board advanced the appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's residuals of left hip arthroplasty are related to his service.


CONCLUSION OF LAW

The criteria for service connection for residuals of left hip arthroplasty have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left hip disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran has been diagnosed with moderate and severe arthritis, and bone on bone contact in his left hip, during the course of this appeal.  The Veteran underwent a total left hip replacement in March 2012, and required additional re-leveling of his uneven hips.  See July 2012 Statement from Dr. B.R.S.  Accordingly, the requirements for Shedden element (1) have been met.  See 38 C.F.R. § 3.385.

The Veteran contends he incurred a left hip disability in service, because of his military occupational specialty (MOS) duties as a parachutist.  His MOS consisted of working as a Drop Zone Control Specialist, where servicemen were deployed into forward assault areas by parachute; assisted in selecting suitable sites for air landing or drop operations; marked drop zones; established ground-to-air and point-to-point communications; and controlled all air traffic in the vicinity of the drop or landing zones.  See November 1967 Military Personnel Record.  See also March 2005 Buddy Statement from J.F.W.  The Veteran's statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service as a parachutist.  For these reasons, the requirements for Shedden element (2) have been met.

An opinion of Dr. B.R.S., dated July 2012, is of record.  Dr. B.R.S. stated that he initially consulted with the Veteran in January 2012 to evaluate his deteriorated left hip disability.  Dr. B.R.S. stated the Veteran's mobility was extremely limited and he experienced pain with movement.  Dr. B.R.S. examined x-rays taken of the Veteran's left hip and diagnosed him with moderate and severe arthritis, and bone on bone contact.  Dr. B.R.S. determined that his past lower extremity injuries caused the Veteran's uneven gait.  He also stated that he "believe[d] the source of his left hip problems, as likely as not, was caused by past military service injuries and complicated by 27 years of parachute duty."  See July 2012 Statement from Dr. B.R.S.  Although Dr. B.R.S did not review the Veteran's service treatment records (STRs), he accurately reported the Veteran's service events, and his service consistent with duty.  Additionally, he referenced the Veteran's other lower extremity injuries, and thus Dr. B.R.S.' statement showed clear evaluation without needing STR review.  Given the factually accurate, fully articulated, sound reasoning for the conclusion, the Board finds the opinion to have great probative value.

The Veteran was afforded a VA examination in March 2013.  The examiner concluded that his hip disability was less likely than not related to service.  Additionally, the examiner stated the arthritic changes of the left hip was consisting with natural aging, and not as a result of altered gait as the Veteran told the examiner.  As rationale, the examiner noted that there were no objective findings in the Veteran's medical record indicating a connection between his musculoskeletal conditions/surgeries and his arthritis diagnosis, leading to his total right hip replacement.  Further, the examiner stated that the Veteran did not complain of hip pain during service and the arthritis diagnosis had been made recently (as of the VA examination date).  The examiner stated that older age was one of the primary causes of osteoarthritis.  Moreover, the examiner quoted an excerpt published in a discussion paper and written by an orthopedic surgeon, on how the mechanics of limping is poorly documented in orthopedic literature, and thus there was no clear scientific basis that an injury causing disability of one leg caused or aggravated a disability in the other leg.  Despite coming to the opposite conclusion of Dr. B.R.S., this opinion also carries great probative value, given the factually accurate, fully articulated, sound reasoning for the conclusion.
Applying the relevant law and regulations to the facts in this case, the Board regards the two opinions of record as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veteran's currently diagnosed residuals of left hip arthroplasty and his service.  Each is competent and credible, and supported by adequate rationale, despite containing differing conclusions. Under the circumstances, giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted. 


ORDER

Entitlement to service connection for residuals of left hip arthroplasty is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


